DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9, 15, and 20 are objected to because of the following informalities:  
As to claims 9, 15, and 20, “the air” should be replaced with “air”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 8, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsusaka (US 2004/00812600) in view of Bereternitz et al. (hereinafter referred to as “Bereternitz”, US 2014/0047084), and further in view of Goodson et al. (hereinafter referred to as “Goodson”, US 2014/0270008).
As to claims 1 and 11, Matsusaka teaches a method and/or apparatus comprising: a radio frequency (RF) front end circuit to receive and process an RF signal received from an antenna (Fig. 2, elements 102 and 104); a mixer to down convert the RF signal to a second frequency signal (Fig. 2, element 111, paragraph [0042]); a digitizer coupled to the mixer to digitize the second frequency signal (Fig. 3, element 203); a selection circuit having a first input coupled to the channel filter, the selection circuit further having a plurality of outputs each to couple to one of a plurality of demodulators; the plurality of demodulators coupled to the selection circuit, wherein the selection circuit is to route the channel filtered digitized signal to a first demodulator of the plurality of demodulators based on user input parameters (i.e., modulation type and modulation index, paragraphs [0064]-[0068]).
Matsusaka does not expressly teach a channel filter coupled to the digitizer to channel filter the digitized signal; and a non-volatile storage including at least one configuration file, the at least one configuration file including the first configuration setting, wherein the at least one configuration file is automatically generated by a hardware configurator in response to a plurality of user input parameters.
	Bereternitz further teaches a storage including at least one configuration file, the at least one configuration file including the first configuration setting, wherein the at least one configuration file is automatically generated by a hardware configurator in response to a plurality of user input parameters (paragraphs [0124] and [0125]).
	It would have been obvious to one of ordinary skill in the art to use a non-volatile storage including at least one configuration file, the at least one configuration file including the first configuration setting, wherein the at least one configuration file is automatically generated by a hardware configurator in response to a plurality of user input parameters in order to flexibly and/or automatically perform the demodulation process taught by Matsusaka.
	Goodson further teaches that a channel filter coupled to the digitizer to channel filter the digitized signal and pass the filtered signal to one or more demodulators (Figs. 1-4, downconverter, ADC, and demodulation modules, paragraph [0009]).
	It would have been obvious to use a channel filter coupled to the digitizer to channel filter the digitized signal and pass the filtered signal to one or more demodulators in order to passband the digital signal before performing signal demodulation to estimate an originally transmitted signal.
As to claims 2 and 12, Matsusaka further teaches selecting the first demodulator based on user input parameters (i.e., modulation type and modulation index, paragraphs [0064]-[0068]).
As to claim 8, Matsusaka further teaches that the first demodulator and a second demodulator of the plurality of demodulators are to share at least some demodulator circuitry (Fig. 3, MUX 224).
Claim(s) 1, 2, 8, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsusaka in view of Bereternitz, further in view of Goodson, and further in view of Twaddell et al. (hereinafter referred to as “Twaddell”, CA 2 987 402).
As to claim 18, Matsusaka teaches a method and/or apparatus comprising: a radio frequency (RF) front end circuit to receive and process an RF signal received from an antenna (Fig. 2, elements 102 and 104); a mixer to down convert the RF signal to a second frequency signal (Fig. 2, element 111, paragraph [0042]); a digitizer coupled to the mixer to digitize the second frequency signal (Fig. 3, element 203); a selection circuit having a first input coupled to the channel filter, the selection circuit further having a plurality of outputs each to couple to one of a plurality of demodulators; the plurality of demodulators coupled to the selection circuit, wherein the selection circuit is to route the channel filtered digitized signal to a first demodulator of the plurality of demodulators based on user input parameters (i.e., modulation type and modulation index, paragraphs [0064]-[0068]).
Matsusaka does not expressly teach a channel filter coupled to the digitizer to channel filter the digitized signal; and a non-volatile storage including at least one configuration file, the at least one configuration file including the first configuration setting, wherein the at least one configuration file is automatically generated by a hardware configurator in response to a plurality of user input parameters.
Matsusaka does not expressly teach one or more actuators; a first integrated circuit coupled to the one or more actuators, the first integrated circuit comprising: a microcontroller to execute an application to control the one or more actuators; an integrated wireless circuit to receive and transmit radio frequency (RF) signals.
	Bereternitz further teaches a storage including at least one configuration file, the at least one configuration file including the first configuration setting, wherein the at least one configuration file is automatically generated by a hardware configurator in response to a plurality of user input parameters (paragraphs [0124] and [0125]).
	It would have been obvious to one of ordinary skill in the art to use a non-volatile storage including at least one configuration file, the at least one configuration file including the first configuration setting, wherein the at least one configuration file is automatically generated by a hardware configurator in response to a plurality of user input parameters in order to flexibly and/or automatically perform the demodulation process taught by Matsusaka.
	Goodson further teaches that a channel filter coupled to the digitizer to channel filter the digitized signal and pass the filtered signal to one or more demodulators (Figs. 1-4, downconverter, ADC, and demodulation modules, paragraph [0009]).
	It would have been obvious to use a channel filter coupled to the digitizer to channel filter the digitized signal and pass the filtered signal to one or more demodulators in order to passband the digital signal before performing signal demodulation to estimate an originally transmitted signal.
Twaddell further teaches a communication system comprising: at least one antenna for transmitting and/or receiving (Fig. 2, antenna, paragraph [0024]); one or more actuators (Fig. 2, paragraph [0024]); a first integrated circuit coupled to the one or more actuators (Fig. 2, paragraph [0025]), the first integrated circuit comprising: a microcontroller to execute an application to control the one or more actuators to perform signal communications (Fig. 2, control circuit 210, actuators 212, paragraph [0023]).
It would have been obvious to one of ordinary skill in the art that a communication system may comprise one or more actuators; a first integrated circuit coupled to the one or more actuators, the first integrated circuit comprising: a microcontroller to execute an application to control the one or more actuators; an integrated wireless circuit to receive and transmit radio frequency (RF) signals in order to perform signal communications and/or processing.

Allowable Subject Matter
Claims 3-10, 13-17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aurich et al., US 9,984,190, Figs. 17D-K
Reece et al., US 5,915,214, Figs. 9 and 10
Stoicov et al., US 2019/0319837, Fig. 8
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037.  The examiner can normally be reached on Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRESHTEH N AGHDAM/           Primary Examiner, Art Unit 2632